Ryland, J.,
delivered the opinion of the court.
The defendant was indicted for an assault with intent to kill one Ga*99briel McClain — he was found guilty, and the jury assessed his punishment to imprisonment in the county jail for six months.
The defendant moved for a new trial, which was overruled — excepted to and the defendant brings the case to this court.
From the testimony as appears from the record, and from the instructions given by the court to the jury, as well as those refused, there seems to us no sufficient ground for an interference with the judgment below.
The defendant contended that the prosecutor, McClain, made the assault on him first, and that he acted in self-defence. The testimony of McClain shows, that the defendant drew his pistol and snapped it at McClain, upon McClain asking the defendant why he had abused his (McClain’s) wife and daughter — swearing at the same time “that he would blow him through.”
The defendant asked several instructions, which the court refused to give. The court, however, gave the following instruction, which put the case properly before the jury.
“If the jury believe from the evidence that McClain first commenced the assault and battery against the defendant, and that the defendant was not upon an equality with said McClain, and that the defendant drew the pistol for the purpose of defending himself against the battery inflicted upon him by said McClain, and without any intent to the life of said McClain, or to commit a felony — then, in that case they ought to acquit.”
This instruction was sufficient to bring the facts before the jury, and if the court had told them that they must acquit if there was a reasonable doubt of the guilt of the defendant, there would have been not the slightest ground of complaint.
We think the criminal court should give such instructions as are necessary to aid the jury in coming to a proper conclusion upon the law and facts of the case.
And, surely, there could have been nothing illegal in giving the instruction about the reasonable doubt.
However, such is so generally understood to be the law in criminal cases.
That an omission even thus to tell the jury, might have no injurious (effect upon their deliberations.
Let the judgment below stand affirmed.